212 Mich. App. 40 (1995)
536 N.W.2d 841
WOZNIAK
v.
GENERAL MOTORS CORPORATION
Docket No. 167185.
Michigan Court of Appeals.
Submitted November 16, 1994, at Detroit.
Decided July 7, 1995, at 9:30 A.M.
Kelman, Loria, Downing, Schneider & Simpson (by Rodger G. Will), for the plaintiff.
Conklin, Benham, Ducey, Listman & Chuhran, P.C. (by Martin L. Critchell), for General Motors Corporation.
*42 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Morrison Zack, Assistant Attorney General, for the Second Injury Fund.
Before: WHITE, P.J., and BANDSTRA and W.P. CYNAR,[*] JJ.
AFTER REMAND
PER CURIAM.
This is a worker's compensation case. Plaintiff appeals by leave granted from a decision of the Worker's Compensation Appellate Commission. The WCAC applied the one-year-back rule, MCL 418.833(1); MSA 17.237(833)(1), to limit plaintiff's recoupment of past-due benefits originally paid at an improper rate. We reverse and remand.
In 1964, plaintiff suffered a work-related injury to her hands and wrists and was later found to be totally and permanently disabled because of incurable mental illness related to the injury. She was awarded benefits from both defendants. At the end of the mandatory eight-hundred-week period of compensation, defendants stopped paying benefits. Benefits eventually were resumed by order of a hearing referee and later affirmed by the Worker's Compensation Appeal Board (WCAB).
When plaintiff turned sixty-five, defendants reduced plaintiff's benefits to twenty-five percent of the state average weekly wage in reliance on the worker's compensation statute. See MCL 418.357; MSA 17.237(357); MCL 418.356(3); MSA 17.237(356)(3). Plaintiff challenged that decision and eventually prevailed. See Wozniak v General *43 Motors Corp, 198 Mich App 172, 182; 497 NW2d 562 (1993) (because of plaintiff's injury date, her reduced rate should have been fifty percent of the state average weekly wage); see also MCL 418.891(1); MSA 17.237(891)(1). Defendants did not appeal. On remand, the WCAC held that the one-year-back rule, MCL 418.833(1); MSA 17.237(833) (1), restricted plaintiff's attempt to recover amounts withheld when her benefits were paid at the improper lower rate. We disagree.
The one-year-back rule states that, "[i]f payment of compensation is made, other than medical expenses, and an application for further compensation is later filed with the bureau, no compensation shall be ordered for any period which is more than 1 year prior to the date of filing of such application." MCL 418.833(1); MSA 17.237(833)(1).
The statute does not define "further compensation." Therefore, this Court may consult the dictionary to ascertain the plain and ordinary meaning of that phrase. Popma v Auto Club Ins Ass'n, 446 Mich 460, 469-470; 521 NW2d 831 (1994). In its everyday usage, the word "further" is defined as "to a greater extent," "in addition," or "more." The Random House College Dictionary, Revised Edition, p 536. Here, plaintiff does not seek more or additional benefits, but, rather, seeks to recover amounts that she should have been paid originally, that is, the difference between what she was paid and what she should have been paid. Thus, we cannot conclude that plaintiff's attempt to recover the full amount of defendants' underpayment is precluded by the plain meaning of the one-year-back rule.
Additionally, until now, both the WCAC and its predecessor, the WCAB, consistently have held that the one-year-back rule does not apply to an employee's request for a rate change or correction. *44 See Fuchs v General Motors Corp, 118 Mich App 547, 552; 325 NW2d 489 (1982) (dicta); see also McNairnie v General Motors Corp, 1992 WCACO 66; Boyce v Republic Airlines, 1990 WCACO 212; Verkeyn v Revere Mold & Engineering, 1988 WCACO 142 (citing numerous cases dating back to 1961); Roslanic v Hackley Hosp, 1986 WCABO 313. The interpretation applied in this case by the WCAC has not been shown to be generally applicable, nor has it been supported by cogent reasons. It is therefore not entitled to deference. Grand Rapids Ed Ass'n v Grand Rapids Bd of Ed, 170 Mich App 644, 650-651; 428 NW2d 731 (1988). Further, an agency's interpretation cannot overcome the plain meaning of a statute. Ludington Service Corp v Acting Comm'r of Ins, 444 Mich 481, 505; 511 NW2d 661 (1994).
We decline defendants' invitation to decide whether this Court's previous decision in this case should be applied retroactively to employees who did not object to the benefit reduction. We do hold, however, that plaintiff is not barred by the one-year-back rule from collecting amounts that this Court held had been withheld wrongfully.[1]
Reversed and remanded for proceedings consistent with this opinion. We do not retain jurisdiction.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.
[1]  Because defendants did not cross appeal, we decline to address their footnote argument that the WCAC erred in finding that the two-year-back rule, MCL 418.381(2); MSA 17.237(381)(2), did not apply to plaintiff.